     Case: 3:16-cr-00101-jdp Document #: 229-2 Filed: 04/06/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT·
            FOR THE WESTERN DISTRICT OF WIScoWsm'; . ·                                 . '.   1




UNITED STATES OF AMERICA,

       Plaintiff,

v.                                 CASE NUMBER. 3:16-CR-00101-JDP-3

JASON WELLER,

       Defendant.



                               PROOF OF SERVICE




       Pursuant to 28 U.S.C. Section 1746, I certify that on the /.Sfday of April, 2020, I
mailed the enclosed "Weller's Motion to Modify Conditions of Supervised Release," via
the United States Postal Service prepaid First-class Mail, to the below-referenced parties:



        Office of the Clerk
        United States District Court
        120 North Henry Street, Room 320
        Madison, Wisconsin 53703

        Office of the United States Attorney
        Suite 700
        222 West Washington A venue
        Madison, Wisconsin 53703

                                                                    Jason E Weller, pro se
                                                                          1102 Henry Ave
                                                              LeHigh Acres, Florida 33972
                                                                            407-821-2542
                                                               jasonwe11er26@yahoo.com

                                               1
